DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are persuasive only in part.
First, applicant’s amendments overcome the previous rejections under 35 U.S.C. 112(b).  Accordingly, the rejections are withdrawn.  However, new issues under 35 U.S.C. 112 are raised by the claim amendments, as detailed below.
Second, in view of applicant’s amendments that the created road geometry or the detected change in the road geometry be provided to a “driver assistance system”1, the examiner believes the claimed inventions both i) are integrated into a practical applications by applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) and ii) contain an inventive concept for improving “an existing technological process” (Bascom) of providing created road geometry or a detected change in the road geometry to a driver assistance system (e.g., for example only, such technological process as has been classified in CPCs G08G 1/0112, G01C 21/32, G01C 21/3819, and G01C 21/3841 including an improvement as described at paragraphs [0009] and [0061] of the patent application publication specification) e.g., for example only, by identifying ambiguous regions and classifying the probe trajectory IDs 
Third, regarding patentability under 35 U.S.C. 103, applicant asserts:
“Although Figure 3 of K[i]mita shows a dotted line circle about the probe points designated A, B, C and D, this indicates an uncertainty with the location of a probe point rather than an associated degree of confidence of a probe point with a road segment and, in any event, fails to teach or suggest the identification of an ambiguous probe region in the manner now set forth by the amended independent claims. Further, none of the other cited references including Nagase, Wilson, or Smartt teaches or suggests identifying an ambiguous probe region by identifying one or more probe points associated with a road segment, whose associated degree of confidence fails to satisfy a threshold amount as these references are silent as to associating a degree of confidence between a probe point and a road segment.
“Since none of the cited references teaches or suggests the identification of an ambiguous probe region in the manner set forth by the amended independent claims, it logically follows that no proper combination of the cited references teaches or suggests these same recitations. Thus, independent Claims 1, 8, and 17 as amended, as well as the independent claims which depend therefrom, are not taught or suggested by the cited references, taken either individually or in any proper combination. Thus, the rejection of the claims under 35 U.S.C. § 103 is overcome.”

Applicant’s arguments are not persuasive in as much as Kimita et al. (Japan, ‘205) clearly teaches that because the probe data point C (in FIG. 3) may be associated with either one of the link 2 or the link 3, since both links are within the [map matching] search radius (dotted line circle), it is “difficult” (paragraph [0017]) to determine whether 
Moreover, the claim language is indefinite, and the examiner cannot determine the metes and bounds of the claim, and the new limitation is apparently not supported by the specification as filed (as detailed below).
For example, applicant’s specification teaches this at (filed) paragraphs [0050] and [0051]:
“[0050]   In order to create road geometry from probe data as represented by a plurality of probe points or to otherwise disambiguate probe points within an ambiguous probe region, reference is now made to Figure 3 in which the operations performed, such as by the apparatus 22 of Figure 2, are depicted. In this regard, the apparatus of an example embodiment includes means, such as the processor 23 or the like, for identifying an ambiguous probe region. See block 40 of Figure 3. An ambiguous probe region is a region within the road network at which the probe points cannot be reliably associated with a respective road segment with a sufficient degree of confidence. For example, in instances in which there are two or more road segments located near one another for which vehicles driving along the road segments have the same or similar headings, the resulting probe points may lie within an ambiguous probe region in which it is unclear as to which of the road segments the probe points are to be associated. By way of example, ambiguous probe regions maybe defined in instances in which probe data from multiple road segments with similar headings overlap, such as ramps, bifurcations, frontage roads, highway exchange crossovers or adjacent roads, with the resulting probe distributions having similar headings. 
[0051]   An ambiguous probe region may be identified in various manners, such as by identifying a relatively sudden change in the width of a probe distribution comprised of probe points having the same or similar headings. Thus, the processor 23 may be configured to identify an ambiguous probe region by determining the width of a probe distribution comprised of probe points having the same or similar headings and then identifying an instance in which the width of the probe distribution increases suddenly, such as by increasing by at least a predefined amount or at least a predefined percentage within or over a predetermined length of the roadway. In an example embodiment, the apparatus 22 includes means, such as the processor or the like, for identifying an by identifying a shift of the road center by at least a predetermined amount. In this regard, the road center is defined by the centerline of the distribution of probe points having the same or similar headings, as measured in a lateral direction perpendicular to the direction in which the road extends, e.g., in a side-to-side direction across the width of the road.

While an ambiguous region is “a region within the road network at which the probe points cannot be reliably associated with a respective road segment with a sufficient degree of confidence”, applicant apparently never disclosed that the region was identified by this characteristic in the method, by the apparatus, or with the program code instructions.  Moreover, applicant has disclosed no algorithm by which (in the method, by the apparatus, or with the program code instructions) the ambiguous region was in fact identified “by identifying one or more probe points associated with a road segment, whose associated degree of confidence fails to satisfy a threshold amount”.
For example, the specification apparently refers to no “threshold amount”, or any algorithm for providing the one or more probe points with “an associated degree of confidence” as some sort of inherently defined (e.g., “whose”) characteristic, or an algorithm for determining the associated degree of confidence, or for determining when that associated degree of confidence would fail to satisfy the threshold amount.
Accordingly, applicant’s arguments are not persuasive in this respect.
Fourth, the obviousness-type double patenting rejection has been overcome by the filing of the Terminal Disclaimer, which has been recorded.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)2.  Correction of the following is required: antecedent basis should be provided in the specification for the new claim terminology, “identifying an ambiguous region by identifying one or more probe points associated with a road segment, whose associated degree of confidence fails to satisfy a threshold amount”, without adding new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 17, it was not previously described that the ambiguous probe region was identified (in the method, by the apparatus, or with the program code instructions) “by identifying one or more probe points associated with a road segment, whose associated degree of confidence fails to satisfy a threshold amount”.  Moreover, the algorithm3, or steps or procedure4, by which it was determined (in the method, by the apparatus, or with the program code instructions) that the associated degree of confidence failed to satisfy the threshold amount for the claimed 
In particular, while it is disclosed that a characteristic of an ambiguous probe region is that “the probe points cannot be reliably associated with a respective road segment with a sufficient degree of confidence” (published paragraph [0050]), it was not originally described that the ambiguous probe region was identified (in the method, by the apparatus, or with the program code instructions) by identifying any one or more probe points that had this particular characteristic.
Rather, it was disclosed at paragraph [0051] that:
“[0051] An ambiguous probe region may be identified in various manners, such as by identifying a relatively sudden change in the width of a probe distribution comprised of probe points having the same or similar headings. Thus, the processor 23 may be configured to identify an ambiguous probe region by determining the width of a probe distribution comprised of probe points having the same or similar headings and then identifying an instance in which the width of the probe distribution increases suddenly, such as by increasing by at least a predefined amount or at least a predefined percentage within or over a predetermined length of the roadway. In an example embodiment, the apparatus 22 includes means, such as the processor or the like, for identifying an ambiguous probe region by identifying a shift of the road center by at least a predetermined amount. In this regard, the road center is defined by the centerline of the distribution of probe points having the same or similar headings, as measured in a lateral direction perpendicular to the direction in which the road extends, e.g., in a side-to-side direction across the width of the road.”

Moreover, applicant has apparently provided no algorithm by which an associated degree of confidence of one or more probe points was determined or  ascertained or quantified or even associated with the probe point(s) perhaps as some sort of inherent characteristic (claim language “whose”) in order to then determine whether the confidence degree of the probe point(s) would somehow “fail[] to satisfy” a “threshold amount”5, so that the ambiguous probe region would/could then be identified by identifying the one or more probe points that failed, by its/their confidence degree, to satisfy that threshold amount.  
In this respect, see the 35 U.S.C. 112 Compliance Federal Register notice, which indicates (e.g., at pages 61 and 62):
“When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.”

Accordingly, the examiner believes that the application as filed does not evidence, to the public, possession of the invention as is now claimed.
Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 to 5, in claim 9, lines 6 and 7, and in claim 17, lines 6 and 7, “identify[ing] an ambiguous region by identifying one or more probe points associated with a road segment, whose associated degree of confidence fails to satisfy a threshold amount” is indefinite from the teachings of the specification in that it is it is unclear how the ambiguous probe region is or would be “identified” by the one or more probe points, what the “associated degree of confidence” for the probe point(s) particularly is (e.g., how did this confidence degree become to be “associated” with the probe point, and where did this confidence degree come from?) and how it is objectively defined with reasonable certainty, and what the “threshold amount” is, from the teachings of the specification.  For example, since no threshold amount is apparently disclosed or referred to by applicant, the threshold amount could perhaps (e.g., for determining infringement) range anywhere from (say) 0 to 1 (perhaps representing no confidence to total confidence), and so whatever associated confidence degree any probe point might have somehow been associated with (e.g., also between 0 and 1), the probe point could either satisfying or not satisfying (as might be desired) the threshold amount, simply by choosing the arbitrary threshold amount to cause the satisfying or not satisfying.  Therefore, the “ambiguous probe region” identified from the probe points could be arbitrarily identified from any probe points and could end up being any region whatsoever such as the whole region, without any clear limit, as might be desired.  Accordingly, it is unclear particularly how the ambiguous probe region is identified, and what the metes and bounds of this claim limitation would require in order to satisfy the limitations regarding the identifying of the probe region by identifying one or more probe points based on failing to satisfy e.g., perhaps any threshold amount.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 to 10, and 13 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimita et al. (Japan, 2009-64205 A1[6]) in view of Nagase et al. (2007/0150185).
Kimita et al. (Japan, ‘205) reveals7:
per claim 1, 9, or 17, a method for defining road geometry for mapping or navigational purposes [e.g., as shown in FIGS. 3, 4, and 6, wherein the path identification including connected links (e.g., Link 1 and Link 2) of the traveled path is road geometry] comprising, an apparatus comprising at least one processor and at least one memory storing computer program code that causes operations of [e.g., FIGS. 2 and 6, with the processor and memory (e.g., for executing the flow chart of FIG. 6) having been obvious to one of ordinary skill in the art], or a computer program product comprising at least one non-transitory computer-readable storage medium [e.g., FIGS. 2 and 6, with the medium storing instructions (e.g., for executing the flow chart of FIG. 6) having been obvious to one of ordinary skill in the art] having computer-readable program instructions stored therein for:
identifying an ambiguous probe region [e.g., the circle represented by the dotted line with a radius centered around the probe data point C, in FIG. 3, representing a range for searching for the candidate road link that the probe car actually traveled; paragraph [0017] in e.g., EPO translation of Kimita et al. (Japan, ‘205)] by identifying one or more probe points associated with a road segment [e.g., the probe data point C which is associated e.g., with the link 2 or the link 3 (as shown by the circle in FIG. 3 and in the map matching table 116 of FIG. 8), but the association within the search radius is ambiguous until the processing of FIG. 6 is carried out, and it is initially difficult to determine whether the vehicle has traveled at the point 3 on the link 2 or the point 3' on the link 3], whose associated degree of confidence fails to satisfy a threshold amount [e.g., paragraph [0017] in EPO machine translation of Kimita et al. (Japan, ‘205), “However, as in the case of the point C in FIG. 3, it may be difficult to determine whether the vehicle has traveled at the point 3 on the link 2 or the point 3' on the link 3. Therefore, in the example of the present invention, the probe is used. We will seek multiple map matching candidates for points on the road link on which the car traveled.”  In Kimita et al. (Japan, ‘205), the “associated degree of confidence” is whether or not it is “difficult” to determine the road link that the car actually traveled to associate with the probe data point (with FIG. 4 proving that it was difficult for the probe data point C, since 3’ on the link 3 was chosen initially); in case of the probe data point C, it is “difficult” because two road links (2 and 3) exist within the search radius (FIG. 3) and in the map matching table 116 (FIG. 8), while in the case of the probe data points A, B, and D, it is not difficult because only one road link exists within the search radius (FIG. 3) and in the map matching table 116 (FIG. 8); therefore, a “threshold amount” is one (possible) road link for the probe data point (A, B, C, or D) as shown in FIG. 3 and/or in the map matching table 116 (FIG. 8), and the area of the probe data point C is an ambiguous region because two road links, as shown in FIG. 3 and in the map matching table 116 (i.e., 2 and 3), are present and possible for association with the probe data point C];
for the ambiguous probe region, separately identifying probe trajectory identifiers (IDs) [e.g., the running data of the map matching table 116 in FIG. 8, which stores a series of temporally collected consecutive probe data collected with the same vehicle ID, for each vehicle ID] of probe points [e.g., the probe data of FIG. 2 including vehicle ID, latitude, longitude, date, and time information] along at least a portion of each of first and second branches that lead away from the ambiguous probe region [e.g., probe data for vehicles traveling from Link 1 to Link 2 as described e.g., in relation to FIGS. 3 and 4; and also obvious probe data for vehicles traveling from Link 1 to Link 3 in FIGS. 3 and 4, when a vehicle would have obviously traveled from Link 1 to Link 3 in the branch], wherein the probe trajectory IDs identified along at least a portion of the first and second branches comprise first and second sets of probe trajectory IDs, respectively [e.g., for the running data of the vehicle ID represented by FIG. 8, which the examiner considers a probe trajectory including the Links 1 and/or 2 which represent the latitude and longitude probe data A, B, C, and D];
for the ambiguous probe region, identifying probe trajectory IDs of the probe points along a third branch that leads toward the ambiguous probe region [e.g., for the running data of the vehicle ID represented by FIG. 8 including probe data (e.g., A, B) corresponding to the Link 1], wherein the probe trajectory IDs along the third branch comprise a third set of probe trajectory IDs [e.g., the set of vehicle IDs whose running path includes probe data corresponding to Link 1];
classifying probe trajectory IDs from the third set as being associated with the first branch in an instance in which the probe trajectory IDs are included in both the first and third sets [e.g., in the instance shown in FIG. 8 where the running data for the vehicle ID which bore left in FIGS. 3 and 4 includes the Links 1 and 2]
classifying probe trajectory IDs from the third set as being associated with the second branch in an instance in which the probe trajectory IDs are included in both the second and third sets [e.g., in the obvious instance complementary to that shown in FIG. 8 where the running data for the vehicle ID for another vehicle that would have obviously borne right in FIGS. 3 and 4, instead of left (as an obvious driving direction choice, when the driver of a first vehicle wanted to go to a different destination that the driver of the another vehicle) would have obviously included the Links 1 and 3, as depicted by the examiner in the Footnote below8]; and
creating the road geometry [e.g., the driving path identification of the probe vehicle(s), as road/driving information showing which directions [as geometry] the probe vehicle(s) went on the road links, e.g., in FIGS. 3, 4, and 6; for example, the path from Link 1 to Link 2] for the mapping or navigational purposes or detecting a change in the road geometry at least partially based upon classification of the probe trajectory IDs from the third set as being associated with either the first branch or the second branch [e.g., based on the teachings in FIGS. 3, 4, and 6]; and
causing the road geometry created or the detected change in the road geometry to be provided to a driver assistance system for mapping or navigational purposes [e.g., paragraph [0009] in the EPO machine translation of Kimita et al. (japan, ‘205), “A traffic information data generating means for generating the traffic information data of the road link and a traffic information data distributing means for distributing the traffic information data generated by the traffic information data generating means to a user such as a car navigation system are provided.” The examiner understanding that the navigation system assists the driver, e.g., in driving to a destination (cf. Wikipedia article on ADAS, cited herewith).];
It may be alleged that Kimita et al. (Japan, ‘205) does not expressly reveal the processor, memory, or medium, or that probe trajectory IDs are separately identified as leading away from the branch on both the links 2 and 3 (e.g., as first and second sets), although the examiner believes this last feature to be implicit and obvious when the system is used with a large number of probes and would have obviously been configured to store multiple instances of probes traversing each and every link combination in the road network at multiple dates and times (cf. FIG. 2), with different probes bearing left and bearing right at the same intersections representing the first and all traffic in the road network.
However, in the context/field of a traveled link identifying system used with probing vehicles, Nagase et al. (‘185) reveals:
per claim 1, an apparatus [e.g., FIG. 2] comprising at least one processor and at least one memory storing computer program code that causes operation of, or a computer program product comprising at least one non-transitory computer-readable storage medium [e.g., in the ROM 14, for storing the traveled link identifying program (e.g., of FIGS. 7 and 8)] having computer-readable program instructions stored therein for:
separately identifying probe trajectory identifiers (IDs) [e.g., the links traveled by the two different vehicles with different vehicle IDs which followed different paths at different points in time, as shown in FIG. 6, and as would have been obvious when storing traveled links for multiple probe vehicles] of probe points along at least a portion of each of first and second branches that lead away from an intersection [e.g., as it would have been obvious for the two different vehicles to each follow a different path through an intersection, as an obvious driving direction choice, e.g., when the driver of a first vehicle wanted to go to a different destination that the driver of another vehicle], wherein the probe trajectory IDs identified along at least a portion of the first and second branches comprise first and second sets of probe trajectory IDs [e.g., the first set including the first vehicle ID and the second set including the another vehicle ID]
causing the road geometry created or the detected change in the road geometry to be provided to a driver assistance system for mapping or navigational purposes [e.g., S113 and S104 to S107 in FIG. 17];
It would have been obvious at the time the application was filed to implement or modify the Kimita et al. (Japan, ‘205) traffic information system and method so that it included a processor with memory that used (e.g., for program loading) a computer-readable storage medium such as ROM, as taught by Nagase et al. (‘185), and so that probe information e.g., for determining map matched links and used for generating a travel history/running path database for multiple probe vehicles having vehicle ID codes would have been collected at determined intervals such as every minute, as taught by Nagase et al. (‘185) e.g., in FIGS. 2 and 6 and paragraph [0040], and specifically collected for determining map matched links of multiple probe vehicles that obviously would have turned in different directions (e.g., left, right, etc.) through the ambiguous branch intersection(s) e.g., of FIGS. 3 and 4 of Kimita et al. (Japan, ‘205) in traversing the road network to different (and obvious) destinations desired by their respective drivers, which map matched link information for multiple probe vehicles would have obviously been stored (as taught by Nagase et al. (‘185)) in the map matching table 116 (FIG. 8) of Kimita et al. (Japan, ‘205), so that all routes, whether bearing left or right, through the ambiguous branch intersection that were difficult to identify and/or had low reliability, could be reasonably and finally identified (e.g., through and/or after the use of re-identification), in order that the route the probe vehicle(s) actually traveled could be used (in conjunction with the ID codes and the collected probe information/data) in the traffic information system (e.g., to determine traffic information) of Kimita et al. (Japan, KSR).
As such, the implemented or modified Kimita et al. (Japan, ‘205) traffic information system and method would have rendered obvious:
per claim 2, 10, or 18, further comprising:
associating one or more probe points in the ambiguous probe region [e.g., the probe data C in FIG. 8 of Kimita et al. (Japan, ‘205), for the vehicle that bore left in FIG. 4] with the first branch [e.g., with the Link 2 in Kimita et al. (Japan, ‘205)] in an instance in which the one or more probe points have probe trajectory IDs that match the probe trajectory IDs from the third set [e.g., as shown in FIG. 8 of Kimita et al. (Japan, ‘205), with the running path including the Link 1] that are classified as being associated with the first branch [e.g., as shown in FIG. 8 of Kimita et al. (Japan, ‘205), with the running path including the Link 2]; and
associating one or more probe points [e.g., the obvious probe data C’ for another probe vehicle that obviously would have borne right instead of left at the ambiguous intersection in Kimita et al. (Japan, ‘205), as described in Footnote 11 above, for the vehicle that bore left in FIG. 4] in the ambiguous probe region with the second branch [e.g., with the Link 3 in Kimita et al. (Japan, ‘205)] in an instance in which the one or more probe points have probe trajectory IDs that match the probe [e.g., as would have been obvious from FIG. 8 of Kimita et al. (Japan, ‘205), where the running path of the another probe vehicle would have obviously included the Link 1] that are classified as being associated with the second branch [e.g., as would have been obvious from FIG. 8 of Kimita et al. (Japan, ‘205), where the running path of the another probe vehicle would have obviously included the Link 3];
per claim 5 or 13, wherein classifying the probe trajectory IDs from the third set [e.g., the running data in the map matching table 116 which includes the Link 1, in Kimita et al. (Japan, ‘205)] as being associated with the first branch comprises excluding probe trajectory IDs from the third set from being associated with the first branch in an instance in which the probe trajectory IDs are also included in the second set [e.g., in Kimita et al. (Japan, ‘205), excluding the running data from including the Link 3, when the Link 2 (and the Link 1) is included (as shown in FIG. 8), or as the complementary and obvious variant for when the probe vehicle bore right instead of left, excluding the running data from including the Link 2, when the Link 3 (and the Link 1) is included];
per claim 6 or 14, wherein classifying the probe trajectory IDs from the third set as being associated with the second branch comprises excluding probe trajectory IDs from the third set from being associated with the second branch in an instance in which the probe trajectory IDs are also included in the first set [e.g., in Kimita et al. (Japan, ‘205), excluding the running data from including the Link 3, when the Link 2 (and the Link 1) is included (as shown in FIG. 8), or as the complementary and obvious variant for when the probe vehicle bore right instead of left, excluding the running data from including the Link 2, when the Link 3 (and the Link 1) is included];
per claim 7 or 15, wherein separately identifying probe trajectory IDs of the probe points along at least a portion of the first and second branches comprises separately identifying probe trajectory IDs of the probe points along a same predefined length of the first and second branches downstream of the ambiguous probe region [e.g., at the point D (4) in FIGS. 3 and 4 of Kimita et al. (Japan, ‘205), and/or obviously at the point D’ (4’) in Footnote 11 above];
Regarding claims 8 and 16, Kimita et al. (Japan, ‘205) may not reveal that the first branch (e.g., his Link 2) split into sub-branches, although the examiner considers that links in road networks obviously would split into sub-branches, e.g., to allow road access to a wider region of the geography.
However, this is shown e.g., in FIGS. 10 to 16 of Nagase et al. (‘185) where links are delimited by and/or crossed by cross-roads, as was well-known and conventional, for allowing travelers to travel in two perpendicular directions across and access more of a geographic area.
It would have been obvious to modify the Kimita et al. (Japan, ‘205) traffic information system and method so that the Link 2 split into three sub-links, and so that a probe vehicle would have accumulated running data (e.g., similar to that shown in FIG. 8) by traveling the Link 1 and then the Link 2 and then a further Link (e.g., labeled "ii" in the Footnote below9), connected at cross-roads to the Link 2, when it was desired by KSR).
As such, the further modified Kimita et al. (Japan, 205) traffic information system and method would have rendered obvious:
per claim 8 or 16, wherein the first branch [e.g., Link 2 in Kimita et al. (Japan, ‘205)] splits into at least two sub-branches [e.g., obviously at cross-roads, as taught by Nagase et al. (‘186) and as depicted by the examiner in Footnote 12 above], and wherein separately identifying probe trajectory IDs of the probe points along at least a portion of the first and second branches [e.g., obviously identifying Links 1, 2 and ii as belonging to the running data of the probe that obviously traveled from the Link 1, though the ambiguous intersection, and to the destination beyond (to the right of) the cross-roads, as described above with reference to Kimita et al. (Japan, ‘205) in Footnote 12 above] comprises identifying probe trajectory IDs of the probe points along at least a portion of the at least two sub-branches of the first branch [e.g., along the Link ii, which is not part of the Link 3 and which the examiner considers to be a sub-branch of Link 2] and including the probe trajectory IDs along at least a portion of the at least two sub-branches in the first set of probe trajectory IDs [e.g., in the running data (cf. FIG. 8 of Kimita et al. (Japan, ‘205)) for the probe vehicle that obviously would have included Links 1, 2, and ii];
Claims 1, 2, 5 to 7, 9, 10, 13 to 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2012/0095682) in view of Smartt et al. (2007/0129892).
Wilson (‘682) reveals:
per claim 1, 9, or 17, a method for defining road geometry for mapping or navigational purposes comprising, an apparatus comprising at least one processor and at least one memory storing computer program code that causes operations of, or a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program instructions stored therein for [e.g., as shown in FIGS. 1 to 3 and 7, and as described at paragraphs [0191], etc.; for allowing changes in travel patterns to be inferred so that updates may be provided for (e.g., ADAS/PND) users with new maps that better reflect the current state of the transportation network 108 (e.g., paragraphs [0098], [0099], [0100], etc.), such as by reflecting a “New turn lane” in FIG. 10 (see also FIG. 12)]:
identifying an ambiguous probe region [e.g., a decision point e.g., in FIG. 11, such as an intersection (paragraphs [0061], [0070], etc.), where the decision points are located between choke points and “are points at which the cluster of location measurement data [probe traces] following the same path diverge to one of several paths or points at which the cluster of location measurement data converge to a single path” (paragraph [0078]); and the region where the exit ramp begins in FIG. 12] by identifying one or more probe points associated with a road segment [e.g., for example, the series of “probe trace points” (paragraphs [0044], [0095], etc.) that that make up each of the probe traces in the distribution(s) of FIG. 12, which are associated e.g., with the straight lane and/or the exit ramp], whose associated degree of confidence fails to satisfy a threshold amount [e.g., when the traces begin split into two distributions in FIG. 12, the confidence that all the vehicles follow the straight lane and travel in a single direction in FIG. 12 becomes low(er), with a “threshold amount” being the “single normal distribution” (paragraph [0178]) that the traces would [normally] create during travel in a single direction on a road, and that the change (in FIG. 12) to a bimodal distribution with merged tails (when the traces begin to split) make it not entirely clear (e.g., due to the tails) on which of the straight lane or exit ramp the vehicle represented by the probe trace point was (in fact) traveling at the location(s) where the vehicles begin to split (e.g., the distribution with the merged tails does not satisfy the degree of confidence that is associated with the probe trace point(s) in the “single normal distribution”)];
for the ambiguous probe region, separately identifying probe trajectory identifiers (IDs) of probe points along at least a portion of each of first and second branches that lead away from the ambiguous probe region [e.g., each of the several (e.g., clustered) probe traces that (before the decision point) follow the same path and then (after the decision point) “diverge to one of several paths”, paragraph [0144]; for example, as indicated by the “going straight” trace in FIG. 10 which is offset from the ‘off-ramp” trace in FIG. 10 that represents a new turn lane; and for example, as obviously indicated by the examiner on an annotated copy of FIG. 11 in the Footnote below[10]], wherein the probe trajectory IDs identified along at least a portion of the first and second branches comprise first and second sets of probe trajectory IDs [e.g., the probe traces, or clustered probe traces, defining the maneuvers through the decision point], respectively;
for the ambiguous probe region, identifying probe trajectory IDs of the probe points along a third branch that leads toward the ambiguous probe region [e.g., probe traces from vehicles, for example in FIG. 11, on the road 1 before the decision point; and at the left hand portion of FIG. 10 (see also FIG. 12), before the lanes separate] wherein the probe trajectory IDs along the third branch comprise a third set of probe trajectory IDs [e.g., paragraph [0144], “Decision points are points at which several probe traces following the same path (within a statistical error tolerance) diverge to one of several paths”; e.g., for example only, the traces 1-1 and 1-3 in the examiner’s footnoted sketch above];
classifying probe trajectory IDs from the third set as being associated with the first branch in an instance in which the probe trajectory IDs are included in both the first and third sets [e.g., for the maneuver 1-1 in the examiner’s footnoted sketch above; see also analogous FIG. 5, showing a [straight] maneuver AC and the corresponding probe trace];
classifying probe trajectory IDs from the third set as being associated with the second branch in an instance in which the probe trajectory IDs are included in both the second and third sets [e.g., for the maneuver 1-2 in the examiner’s footnoted sketch above; see also analogous FIG. 5, showing a [straight] maneuver AC and the corresponding probe trace]; and
creating the road geometry for the mapping or navigational purposes or detecting a change in the road geometry at least partially based upon classification of the probe trajectory IDs from the third set as being associated with either the first branch or the second branch [e.g., so that updates may be provided for (e.g., ADAS/PND) users with new maps that better reflect the current state of the transportation network 108 (e.g., paragraphs [0099], [0100], etc.), such as by reflecting a “New turn lane” in FIG. 10 (see also FIG. 12)]; and 
causing the road geometry created or the detected change in the road geometry to be provided to a driver assistance system [e.g., paragraph [0097] and claim 15 (ADAS)] for mapping or navigational purposes;
It may be alleged that while Wilson (‘682) teaches that probe traces are clustered and e.g., diverge at decision points (intersections), he does not expressly teach that the probe trajectories have “IDs” by which they are processed, although the examiner understands this to be implicit in and obvious from the teachings of Wilson (‘682), even without more, so that the several probe traces from individual vehicles or PNDs may be intelligently received (via the data network), collected, processed (e.g., at S602 to S604), and compared (e.g., at S605, S606, etc.), while retaining characteristics of the path that each vehicle or PND traced through the transportation network (e.g., as shown in FIGS. 5 and 8 to 10).
However, in the context/field of a system for identifying road features (such as departures 222 from a first road 220[11]) using GPS coordinates of navigation devices, Smartt et al. (‘892) teaches that a plurality of traces (e.g., shown at 260, 262, 264 in FIG. A5) are obtained e.g., related to the departure and merge points, and a quality 
It would have been obvious at the time the application was filed to implement or modify the Wilson (‘682) system and method for creating a digital street network database so that, in order to refine the probe traces (e.g., at S603) and determine a mean probe trace (e.g., at S607), a plurality of probe traces/trajectories would have been obtained each representing single passes of vehicles along the road, as taught by Smartt et al. (‘892) e.g., at 260, 262, 264, and so that a quality rating would have been assigned to and identified with each of probe traces/trajectories (e.g., by the processor 204), as taught by Smartt et al. (‘892), such that each of the probe traces/trajectories would have had an identity (ID) by which it could be distinguished (and e.g., weighted) by the processor, in order that the mean (average) position of the created maneuver (at S607) would have been weighted towards probe traces/trajectories identified (ID’d) as having higher quality by the processor (see e.g., FIGS. A5 and 7 in Smartt et al. (‘892)), as taught by Smartt et al. (‘892), and as a use of known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Wilson (‘682) system and method for creating a digital street network database would have rendered obvious:
per claim 2, 10, or 18
associating one or more probe points in the ambiguous probe region with the first branch [e.g., with going straight in FIGS. 10 and 11 of Wilson (‘682)] in an instance in which the one or more probe points have probe trajectory IDs that match the probe trajectory IDs from the third set that are classified as being associated with the first branch [e.g., for example, when the vehicle is “going straight” in FIG. 10 of Wilson (‘682), and when the vehicle remains on Road 1 in FIG. 11 after the decision point]; and
associating one or more probe points in the ambiguous probe region with the second branch  [e.g., with turning (to Road 3 or the off-ramp) in FIGS. 10 and 11 of Wilson (‘682)] in an instance in which the one or more probe points have probe trajectory IDs that match the probe trajectory IDs from the third set that are classified as being associated with the second branch [e.g., for example, when the vehicle takes the path to the off-ramp in FIG. 10 of Wilson (‘682), and when the vehicle follows Road 3 in FIG. 11 after the decision point];
per claim 5 or 13, wherein classifying the probe trajectory IDs from the third set as being associated with the first branch comprises excluding probe trajectory IDs from the third set from being associated with the first branch in an instance in which the probe trajectory IDs are also included in the second set [e.g., as would have been obvious from the probes traveling on the roads as shown in FIGS. 10 and 11 of Wilson (‘682) where a probe that travels straight cannot also bear right, and a probe that bears right cannot also go straight, with probe trajectories either representing straight travel or turning (bearing right) travel]
per claim 6 or 14, wherein classifying the probe trajectory IDs from the third set as being associated with the second branch comprises excluding probe trajectory IDs from the third set from being associated with the second branch in an instance in which the probe trajectory IDs are also included in the first set [e.g., as would have been obvious from the probes traveling on the roads as shown in FIGS. 10 and 11 of Wilson (‘682) where a probe that travels straight cannot also bear right, and a probe that bears right cannot also go straight, with probe trajectories either representing straight travel or turning (bearing right) travel];
per claim 7 or 15, wherein separately identifying probe trajectory IDs of the probe points along at least a portion of the first and second branches comprises separately identifying probe trajectory IDs of the probe points along a same predefined length of the first and second branches downstream of the ambiguous probe region [e.g., with the same predefined lengths shown in and/or obvious from both FIGS. 10 and 11 of Wilson (‘682)];
Terminal Disclaimer
The terminal disclaimer filed on 15 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,247,559 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Wikipedia article teaches that an “Automotive navigation system”, typically with GPS, etc., is an example of advanced driver-assistance systems.
Mercedes-Benz, “Driver Assistance Systems Technology Guide”, 2013, describes (e.g., and lists at page 3) a gamut of conventional driver assistance systems in Mercedes-Benz vehicles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To understand this term of art, reference may be had to e.g., the Wikipedia article or to Mercedes-Benz, “Driver Assistance Systems Technology Guide”, 2013, cited herewith.
        2 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        3 See 2019 35 U.S.C. 112 Compliance Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx
        4 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        5 As far as the examiner can tell, the specification refers to no “threshold amount” outside the new (amended) claim language.
        6 JPO machine translation provided previously; EPO machine translation attached; also cited in parent; corresponds to Japanese Patent Registration 4825758 B2.
        7 For example only, Kimita et al. (Japan, ‘205) reveals a method in FIGS. 3 and 4, wherein a probe vehicle returns probe vehicle latitude and longitude data A, B, C, and D (as well as vehicle ID, date, and time data) in four successive probe data transmissions (see FIGS. 2 and 3).  Map matching is used to (initially) place the data A at point 1 on Link 1, to place the data B at point 2 on Link 1, to place the ambiguous data C at point 3’ on Link 3 (e.g., as a guess) rather than at point 3 on Link 2, and then to place the data D at point 4 on Link 2.  When the data D is placed and the processing of FIG. 6 is executed by the running path identification means 104, it is determined at Step 607 that the distance between the proposed points 3’ and 4 (cf. the dashed arrow in FIG. 4A, Step 1) is larger than a threshold value, and it is determined that the proposed point (3’) is not the last candidate but other candidates (i.e., 3) existed, and so the next candidate point 3 is chosen (Step 608), a link identification failure flag is set (Step 609), and a new distance (looping back to Step 606) between the next candidate point 3 and the point 4 is compared to the threshold vales as part of the re-identification processing of finding the proper link for the data C.
        8 For example, in the obvious (i.e., complementary) variant of FIGS. 3, 4, and 8, where another probe vehicle actually bore right, instead of left, at the intersection so as to travel the links 1 and 3, instead of links 1 and 2, where the probe data of the another probe included points A, B, C', and D’, instead of A, B, C, and D, which were initially map matched to points 1, 2, 3, and 4’, and wherein the length from point 3 to point 4’ exceeded the predetermined threshold, and so the other candidate 3’ was chosen in the link re-identification processing, so that the running data for the another probe vehicle would have indicated the proper links 1 and 3 for the data A, B, C’, and D’, e.g., in stored running data similar to that of FIG. 8, as illustrated below by the examiner in a modification of Step 2 in FIG. 4 of Kimita et al. (Japan, ‘205):
        
    PNG
    media_image1.png
    665
    1082
    media_image1.png
    Greyscale

        9 For example, FIG. 4, Step 2, from Kimita et al. (Japan, ‘205), as modified by the examiner below/on the next page, to show an additional obvious link “ii”, which would have obviously been traversed by a probe vehicle which collected probe data of the (latitude, longitude) point E map matched to the point 5 on the link ii, in traveling to an obvious destination beyond (to the right of) both the Link 2 and the obvious cross-roads into which the Link 2 was split:
        
    PNG
    media_image2.png
    513
    1281
    media_image2.png
    Greyscale

        10 For example, exemplary (and obvious) probe traces (one following road 1 through the intersection/decision point and the other turning right from road 1 onto road 3) diverging at the decision point in FIG 11, defining two alternate maneuvers between (exemplary and obvious) choke points, are sketched by the examiner below:
        
    PNG
    media_image3.png
    425
    636
    media_image3.png
    Greyscale

        11 Quoting paragraph [0044], “In one embodiment, the point of departure 222 may be identified by comparison of traces that seem to deviate from the route of the first road 220 with traces that generally follow the route of the first road 220 through the interchange between the first road 220 and the second road 226. The points of departure and/or arrival may be designated in any effective coordinate system, be it Cartesian, distance along a given road, or some other system. A determination that the road is being traveled on, or deviated from, may be made my comparing the coordinates from the trace to those described by a conventional map database: the deviation occurs when the coordinates differ from those expected from traveling on a road by a threshold amount, and otherwise, the road is being traveled on if more than one data point is consistent with such travel using the map database and the threshold.”